Exhibit 4(a) SERIES 2009A EXEMPT FACILITIES LOAN AGREEMENT Between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY and PPL ENERGY SUPPLY, LLC Dated as of April 1, 2009 Table of Contents Page I. Background, Definitions, Representations and Findings. 1 Section 1.1 Background. 1 Section 1.2 Definitions. 1 Section 1.3 Company Representations. 3 Section 1.4 Authority Findings and Representations. 4 II. Refunding the Prior Bonds 5 Section 2.1 Issuance of Bonds; Application of Proceeds. 5 Section 2.2 Investment and Use of Fund Moneys. 5 Section 2.3 Rebate Fund. 6 III. Loan By Authority; Loan Payments; Other Payments 6 Section 3.1 Loan by Authority. 6 Section 3.2 Loan Payments. 6 Section 3.3 Purchase Payments. 7 Section 3.4 Additional Payments. 7 Section 3.5 Obligations Unconditional. 8 Section 3.6 Assignment of Authority’s Rights. 8 IV. Additional Covenants of the Company 8 Section 4.1 Maintenance of Existence. 8 Section 4.2 No Misuse of Bond Proceeds; No Assignment; Maintenance of Employment; No Sale, Removal or Demolition of Project Facilities. 9 Section 4.3 Reserved. 9 Section 4.4 Lease by Company. 9 Section 4.5 Financial Statements; Books and Records. 10 Section 4.6 Taxes, Other Governmental Charges and Utility Charges. 10 Section 4.7 Insurance. 10 Section 4.8 Damage to or Condemnation of Project Facilities. 10 Section 4.9 Misuse of Bond Proceeds. 10 Section 4.10 Indemnification. 11 Section 4.11 Tax Covenants of Company and Authority. 12 Section 4.12 Reserved. 12 Section 4.13 Nondiscrimination/Sexual Harassment Clause. 12 Section 4.14 Right-to-Know. 12 V. Redemption of Bonds 13 Section 5.1 Optional Redemption. 13 Section 5.2 Mandatory Redemption. 13 Section 5.3 Actions by Authority. 13 VI. Events Of Default And Remedies 13 Section 6.1 Events of Default. 13 Section 6.2 Remedies on Default. 14 Section 6.3 Remedies Not Exclusive. 15 Section 6.4 Payment of Legal Fees and Expenses. 16 Section 6.5 No Waiver. 16 Section 6.6 Notice of Default. 16 VII. Miscellaneous 16 Section 7.1 Term of Agreement. 16 Section 7.2 Notices. 16 Section 7.3 Limitation of Liability; No Personal Liability. 17 Section 7.4 Binding Effect. 18 Section 7.5 Amendments. 18 Section 7.6 Counterparts. 18 Section 7.7 Severability. 18 Section 7.8 Governing Law. 18 Section 7.9 Assignment. 18 Section 7.10 Receipt of Indenture. 19 EXHIBIT A – Description of Project Facilities A-1 EXHIBIT B – Form of Exempt Facilities Note B-1 EXHIBIT C – Nondiscrimination /Sexual Harassment Clause C-1 EXHIBIT D – Right-to-Know D-1 SERIES 2009A EXEMPT FACILITIES LOAN AGREEMENT dated as of April 1, 2009 (the “Agreement”) between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the “Authority”) and PPL ENERGY SUPPLY, LLC (together with permitted successors and assigns, the “Company”). I.Background, Definitions, Representations and Findings. Section 1.1Background. Pursuant to the Pennsylvania Economic Development Financing Law (Act No. 102, approved August 23, 1967, P.L. 251, as amended) (the “Act”), the Montour County Industrial Development Authority has authorized and approved the refunding of bonds previously issued to provide financing for certain costs of Project Facilities as described below through the issuance of the Authority’s Exempt Facilities Revenue Refunding Bonds, Series 2009A (PPL Energy Supply, LLC Project) in an aggregate principal amount of $100,000,000 (the “Bonds”).The proceeds of the Bonds will be applied to refund all of the Exempt Facilities Revenue Bonds, Series 2008A (PPL Energy Supply, LLC Project) (the “Prior Bonds”), issued by the Authority for the purpose of financing the cost of certain “pollution control facilities” (as defined in the Act) (collectively, the “Project Facilities”), as more particularly described on Exhibit A attached to this Agreement (defined below), on behalf of the Company. The Bonds will be issued under a Series 2009A Trust Indenture dated as of the date hereof (the “Indenture”) between the Authority and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”) as amended or supplemented from time to time.The Company and the Authority are entering into this Agreement in order to provide for the issuance of the Bonds and the loan of the proceeds of the Bonds to the Company. The obligation of the Company to repay the loan of the proceeds of the Bonds made pursuant hereto will be evidenced by the Company’s Exempt Facilities Note (Pennsylvania Economic Development Financing Authority) Series 2009A in the principal amount of $100,000,000 (the “Note”) issued to the Trustee as the assignee of the Authority under the Indenture.The Company has elected to cause and is causing to be delivered to the Trustee an irrevocable direct pay letter of credit (the “Letter of Credit”) issued by Wachovia Bank, National Association (the “Bank”).Nothing herein shall require the Company to maintain the Letter of Credit or any other Credit Facility (as defined in the Indenture). The proceeds of the 2008A Bonds were loaned to the Company pursuant to the terms of a Series 2008A Exempt Facilities Loan Agreement dated as of December 1, 2008, between the Authority and the Company. Section 1.2Definitions. Terms used in this Agreement which are defined in the Indenture and are not otherwise defined in this Agreement shall have the meanings set forth in the Indenture unless the context or use clearly indicates another meaning or intent.In addition to the terms defined in the recital clauses of this Agreement, as used herein: “Additional Payments” means the amounts required to be paid by the Company pursuant to
